Argued December 9, 1924.
The policy of insurance on which this suit was brought indemnified the plaintiff for "direct loss by burglary, theft or larceny of any of the assured's property described in Condition R of this policy and stated to be insured hereunder, from the interior of the house, building, flat, apartment or rooms (excluding porches, verandas and piazzas) actually occupied by the assured and described in said warranties and hereinafter called the premises, by any domestic servant or employee of the assured or by any other person or persons, except the assured." Condition "R" of the policy reads as follows:
"R. The insurance granted by this policy and the premium charged thereon are apportioned to apply specifically as follows:
"(a) $2,000. On household and personal property of every description, common in residences generally, including plumbing, gas, and electric light fixtures; subject *Page 52 
to the limitation as provided under Item 3 of Condition A, and excluding domestic animals and any articles covered under Items (b) and (c)."
Insurance was granted only under item "a" above quoted.
The plaintiff was a manufacturer of clothes and had shipped some merchandise to a customer, who declined to receive it and returned it to the plaintiff. It consisted of thirty-three new suits of men's clothing valued at $1,059. In the meantime the plaintiff's place of business had been destroyed by fire and he placed the suits of clothing in his garage, which was in the basement of his house. While the goods were there they were stolen.
In view of the conclusion which we have reached, it is necessary to consider but one question: Were the suits of clothing household and personal property common in residences generally? Even under the well settled rule that policies of insurance are to be construed most strongly against the insurer, no liberality of interpretation of the terms of this policy will permit us to answer the question in the affirmative. The clothing was not covered by the policy and the defendant is not liable to the plaintiff for its loss. Defendant's motion for judgment n.o.v. should have been sustained.
The judgment is reversed and here entered for the defendant.